DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on December 22nd 2021.
Information Disclosure Statement
	3.	The information disclosure statements (IDS) submitted on December 8th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 5, 7, 11-13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blier et al. (US 8,096,460; “Blier”).
Regarding claim 2, Blier discloses a surgical stapler (Fig. 1) comprising:
an actuation device (200) including an articulation shaft (142; this element extends into element 208, which is part of the articulation device);
100) releasably secured to the actuation device (200; Fig. 2), the reload (100) including a body portion (102, 107, 108, 180), an articulation mechanism (142, 148), and a tool assembly (106), the body portion (102, 107, 108, 180) defining a first longitudinal axis (see annotated diagram 1 below) and including a large diameter portion (102) having a first diameter (see annotated diagram 1 below; Fig. 1) and a small diameter portion (107, 180) extending distally from the large diameter portion (102) having a second diameter (see annotated diagram 1 below; Fig. 1), the second diameter being smaller than the first diameter;
the tool assembly (106) including an anvil assembly (114) and a cartridge assembly (112) that supports a plurality of staples (col. 3 ll. 61-62), the tool assembly (106) supported on a distal end of the small diameter portion (107, 180; Fig. 1) and defining a second longitudinal axis (see annotated diagram 2 below), the tool assembly (106) being coupled to the body portion (102, 107, 108, 180) by a pivot member (110) and pivotable in relation to the body portion (102, 107, 108, 180) about a pivot axis defined by the pivot member (110) between a first position in which the second longitudinal axis (see annotated diagram 2 below) is aligned with the first longitudinal axis (see annotated diagram 1 below; Fig. 3) and second positions in which the second longitudinal axis (see annotated diagram 2 below) is misaligned with the first longitudinal axis (see annotated diagram 1 below; col. 7 ll. 17-21); 
the articulation mechanism (142, 148) including a first articulation link (150) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180; Fig. 11) and a second articulation link (148) supported within the 107, 180) of the body portion (102, 107, 108, 180; Fig. 6), each of the first (150) and second articulation links (148) having a proximal portion and a distal portion (Figs. 11, 15, 16), the proximal portion of the first articulation link (150) positioned to engage the articulation shaft (142; Fig. 9, 10, 11), the proximal portion of the second articulation link (148) being engaged with the distal portion of the first articulation link (150; Fig. 9; col. 4 ll. 48-50) and the distal portion of the second articulation link (148) being engaged with the tool assembly (106; via element 181; Fig. 20) at a location offset from pivot axis (Fig. 7), wherein longitudinal movement of the articulation shaft (142) effects corresponding longitudinal movement of the first (150) and second articulation (148) links to effect movement of the tool assembly (106) in relation to the body portion (102, 107, 108, 180) between the first position and the second positions (col. 7 ll. 6-21).
Blier fails to disclose the proximal portion of the first articulation link positioned to releasably engage the articulation shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to releasably engage the first articulation link and the articulation shaft, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Additionally, Blier fails to disclose wherein the tool assembly and the small diameter portion of the body portion of the reload are configured to facilitate insertion through a trocar having a diameter corresponding to the second diameter.
In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image1.png
    280
    480
    media_image1.png
    Greyscale

Diagram 1




    PNG
    media_image2.png
    464
    384
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 4, Blier discloses a drive assembly (188) that is movable through the body portion (102, 107, 108, 180) and the tool assembly (106; Figs. 18, 20) to eject the plurality of staples from the cartridge assembly (col. 7 ll. 39-47).
Regarding claim 5, Blier discloses a locking assembly (154) having a locking member (156) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180), wherein the large diameter portion (102) of the body portion (102, 107, 108, 180) of the reload (100) includes a housing (130) and the locking member (156) is supported within the housing (130) and is movable from a first position in which the locking member (156) engages the drive assembly (188) and maintains the drive assembly (188) in a retracted position (col. 7 ll. 31-36) to a second position in which the locking member (156) permits distal movement of the drive assembly (188) relative to the housing portion (130; the second position is the position prior to the connection of the actuation apparatus to the loading unit (col. 7 ll. 22-25). Furthermore, the locking assembly is slidably positioned to go from a non-locking position to a locking position (col. 4 ll. 57), where 154 is connected to 216. Any other position, proximal to this connection, can also be deemed a second position, due to the sliding aspect of said locking member).
Regarding claim 7, Blier discloses further including an elongate body (208) extending distally from the actuation device (200; Fig. 2), the reload (100) being supported on a distal end of the elongate body (208; Fig. 2).
Regarding claim 11, Blier discloses the drive assembly (188) includes a dynamic clamping member (196; element 196 is deemed to be a clamp due to engaging the actuation sled. A clamp is defined as a brace for holding things together) that is positioned to translate through the tool assembly (106) to eject the plurality of staples from the cartridge assembly (112; col. 5 ll. 58-67, col. 6 ll. 1-5).
Regarding claim 12, Blier discloses the cartridge assembly (112) includes a cartridge body (Fig. 3) defining a knife slot (118) and two rows of staples on each side of the knife slot (118; col. 1 ll. 35-40 discloses the use of a knife between the staple rows).
Regarding claim 13, Blier discloses the cartridge body (Fig. 3) supports one row of pushers (col. 6 ll. 47-51) on each side of the knife slot (118; since the pushers are underneath slots 116, the pushers would be on each side of the knife slot).
Regarding claim 16, Blier discloses a reload assembly (100) comprising: 
a body portion (102, 107, 108, 180) defining a first longitudinal axis (see annotated diagram 1 above) and having a large diameter portion (102) and a small diameter portion (107, 180), the large diameter portion (102) having a first diameter (see annotated diagram 1 above; Fig. 1) and the small diameter portion (107, 180) extending distally from the large diameter portion (102) having a second diameter (see annotated diagram 1 above; Fig. 1), the second diameter smaller than the first diameter (Fig. 2);
a tool assembly (106) including an anvil assembly (114) and a cartridge assembly (112) that supports a plurality of staples (col. 3 ll. 61-62), the tool assembly (106) supported on a distal end of the small diameter portion (107, 180; Fig. 1) and defining a second longitudinal axis (see annotated diagram 2 above), the tool assembly (106) being coupled to the body portion (102, 107, 108, 180) by a pivot member (110) and pivotable in relation to the body portion (102, 107, 108, 180) about a pivot axis defined by the pivot member (110) between a first position in which the second longitudinal axis (see annotated diagram 2 above) is aligned with the first longitudinal axis (see annotated diagram 1 above; Fig. 3) and second positions in which the second longitudinal axis (see annotated diagram 2 above) is misaligned with the first longitudinal axis (see annotated diagram 1 above; col. 7 ll. 17-21); 
an articulation mechanism (142, 148) including a first articulation link (150) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180; Fig. 11) and a second articulation link (148) supported within the small diameter portion (107, 180) of the body portion (102, 107, 108, 180; Fig. 6), each of the first (150) and second articulation links (148) having a proximal portion and a distal portion (Figs. 11, 15, 16), the proximal portion of the first articulation link (150) positioned to engage the articulation shaft (142; Fig. 9, 10, 11), the proximal portion of the second articulation link (148) being engaged with the distal portion of the first articulation link (150; Fig. 9; col. 4 ll. 48-50) and the distal portion of the second articulation link (148) being engaged with the tool assembly (106; via element 181; Fig. 20) at a location offset from pivot axis (Fig. 7), wherein longitudinal movement of the articulation shaft (142) effects corresponding longitudinal movement of the first (150) and second articulation (148) links to effect movement of the tool assembly (106) in relation to the body portion (102, 107, 108, 180) between the first position and the second positions (col. 7 ll. 6-21).
Blier fails to disclose the proximal portion of the first articulation link positioned to releasably engage the articulation shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to releasably engage the first articulation link and the Nerwin v. Erlichman, 168 USPQ 177, 179.
Additionally, Blier fails to disclose wherein the tool assembly and the small diameter portion of the body portion of the reload are configured to facilitate insertion through a trocar having a diameter corresponding to the second diameter.
It would have been an obvious matter of design choice to reduce the diameter of the tool assembly, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Blier discloses a drive assembly (188) that is movable through the body portion (102, 107, 108, 180) and the tool assembly (106; Figs. 18, 20) to eject the plurality of staples from the cartridge assembly (col. 7 ll. 39-47).
Regarding claim 19, Blier discloses a locking assembly (154) having a locking member (156) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180), wherein the large diameter portion (102) of the body portion (102, 107, 108, 180) of the reload (100) includes a housing (130) and the locking member (156) is supported within the housing (130) and is movable from a first position in which the locking member (156) engages the drive assembly (188) and maintains the drive assembly (188) in a retracted position (col. 7 ll. 31-36) to a second position in which the locking member (156) permits distal movement of the drive assembly (188) relative to the housing portion (130; the second position is the position prior to the connection of the actuation apparatus to the loading unit (col. 7 ll. 22-25). Furthermore, the locking assembly is slidably positioned to go from a non-locking position to a locking position (col. 4 ll. 57), where 154 is connected to 216. Any other position, proximal to this connection, can also be deemed a second position, due to the sliding aspect of said locking member).
6.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blier et al. (US 8,096,460; “Blier”) in view of Shelton et al. (US 2012/0080498; “Shelton”).
Regarding claim 3, Blier discloses a small diameter portion for minimally invasive procedures requiring small incisions (col. 1 ll. 41-46).
Blier fails to disclose the small diameter portion being dimensioned to pass through an 8 mm trocar.
However, Shelton teaches a surgical instrument, of a similar type, where the small diameter portion can pass through a trocar of 8mm or less (para. [0522]; in the instant case, the trocar is 5mm, meaning the small diameter portion is more than capable of passing through an 8mm trocar).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the small diameter portion of Blier by having provided a resized small diameter portion capable of fitting through an 8 mm trocar, as taught by Shelton, in order to perform less invasive procedure, therefore causing less trauma to the patient and shortening recovery time.
Regarding claim 17, Blier discloses a small diameter portion for minimally invasive procedures requiring small incisions (col. 1 ll. 41-46).

However, Shelton teaches a surgical instrument, of a similar type, where the small diameter portion can pass through a trocar of 8mm or less (para. [0522]; in the instant case, the trocar is 5mm, meaning the small diameter portion is more than capable of passing through an 8mm trocar).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the small diameter portion of Blier by having provided a resized small diameter portion capable of fitting through an 8 mm trocar, as taught by Shelton, in order to perform less invasive procedure, therefore causing less trauma to the patient and shortening recovery time.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blier et al. (US 8,096,460; “Blier”) in view of Scirca et al. (US 7,143,924; “Scirca”).
Regarding claim 10, Blier discloses the drive assembly (188) and the actuation device (200).
Blier fails to disclose the drive assembly includes a proximal drive member and the actuation device includes a control rod, the proximal drive member supporting a connector within the large diameter portion of the body portion, the connector being configured to releasably engage the control rod to translate movement of the control rod into movement of the proximal drive member.
However, Scirca teaches the drive assembly (212) includes a proximal drive member (274) and the actuation device (24) includes a control rod (52; Fig. 4), the proximal drive member (274) supporting a connector (270) within the large diameter portion (14) of the body portion (Fig. 9), the connector (270) being 52; col. 9 ll. 54-64) to translate movement of the control rod (52) into movement of the proximal drive member (274).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the drive assembly and actuation device of Blier by having provided a connector, as taught by Scirca, in order to enable the actuation device of the tool to provide translational movement of the drive member. 
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blier et al. (US 8,096,460; “Blier”) in view of Beardsley et al. (US 8,136,711; “Beardsley”).
Regarding claim 14, Blier discloses the anvil assembly (114).
Blier fails to disclose a dissection tip supported on a distal end of the anvil assembly.
However, Beardsley teaches a dissection tip (85) supported on a distal end of the anvil assembly (28; Fig. 15; col. 14 ll. 51-54).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the anvil assembly of Blier by having provided a dissector tip, as taught by Beardsley, in order to redirect angled tissue in between the jaws (col. 14 ll. 47-50). 
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blier et al. (US 8,096,460; “Blier”) in view of Grant et al. (US 6,592,597; “Grant”).
Regarding claim 15, Blier discloses the anvil assembly (114).
Blier fails to disclose a buttress material supported on the anvil assembly.
61) supported on the anvil assembly (40; Fig. 3).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the anvil assembly of Blier by having provided a buttress, as taught by Grant, in order to alleviate leakage problems in tissue and reinforce friable tissue. This reduces the changes of tissue tearing at the staple line (col. 1 ll. 54-62). 
Allowable Subject Matter
10.	Claims 6, 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the most relevant prior art is Blier et al. (US 8,096,460; “Blier”). Modifying the locking assembly (Fig. 11) of Blier with a rotatable sleeve would render the tool of Blier non-functional. The locking assembly of Blier is activated through linear movement of the distal protrusion (216; col. 5 ll. 4-6). If a rotatable sleeve were applied to element 216, the shear forces would destroy element 216.
Regarding claim 20, the most relevant prior art is Blier et al. (US 8,096,460; “Blier”). Modifying the locking assembly (Fig. 11) of Blier with a rotatable sleeve would render the tool of Blier non-functional. The locking assembly of Blier is activated through linear movement of the distal protrusion (216; col. 5 ll. 4-6). If a rotatable sleeve were applied to element 216, the shear forces would destroy element 216.
Response to Arguments
on December 22nd 2021 have been fully considered but they are not persuasive. 
Applicant’s representative argues “…the proximal body of the distal portion of the loading unit is not configured to be inserted through a trocar having a diameter that corresponds to the diameter of the flexible shaft”. However, adjusting the diameter of the tool assembly would be obvious to one having ordinary skill in the art. A smaller tool assembly would allow for the end user to access portions of the body with a limited amount of space.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731